Citation Nr: 0428251	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  00-11 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for malaria.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to June 
1972.  

This appeal arises from a November 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada, which denied service connection for post-
traumatic stress disorder (PTSD) and malaria.  

Subsequently, the RO in a June 2003 rating decision granted 
service connection for PTSD.  The June 2003 rating decision 
has resulted in there being no case or controversy as to that 
issue.  Therefore, it is moot.  Aronson v. Brown, 7 Vet. App. 
153, 155 (1994).  

An October 2003 letter states the veteran had applied for 
"an increased rating" for his PTSD.  The Board of Veterans' 
Appeals (Board) construes the veteran's statement as a claim 
for a higher original rating for PTSD not a notice of 
disagreement with the June 2003 rating decision as the 
statement does not indicate any "desire for appellate 
review" on the part of the veteran.  38 C.F.R. § 20.201 
(2003); Gallegos v. Principi, 283 F.3d 1309, 1315 (Fed. Cir. 
2002).  The RO in a December 2003 rating decision denied the 
claim for a higher original rating for PTSD.  Currently, the 
claims folder does not contain a notice of disagreement with 
the December 2003 rating decision.  For that reason the issue 
is not for appellate consideration at the time.  38 C.F.R. 
§§ 20.200, 20.201, 20.202 (2003).  


FINDINGS OF FACT

1.  The veteran served two tours of duty in the Republic of 
Vietnam which is considered a tropical area.  

2.  The claims folder does not include a current diagnosis of 
malaria or any residuals of malaria.  




CONCLUSION OF LAW

Malaria was not incurred in or aggravated by active service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that legislation has eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to the claim, 
and expanded VA's duty to notify the claimant and their 
representative, if any, concerning certain aspects of claim 
development.  See Veterans Claims Assistance Act of 2000 
(VCAA) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2002)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

VA must notify the appellant of evidence and information 
necessary to substantiate the claim and inform them whether 
they or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 212 (2004)(Pelegrini 
II) the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") interpreted the law as requiring 
that the notice requirements of the VCAA mandated the 
claimant be informed of the provisions of the VCAA prior to 
the initial decision of the RO.  In this case the initial 
rating decision denying service connection preceded the 
passage of the VCAA.  In May 2001 the RO notified the veteran 
of the passage and provisions of the VCAA.  The RO then 
readjudicated the claim for service connection for malaria in 
a February 2003.  The RO issued a supplemental statement of 
the case to the veteran in June 2003.  

The Board of Veterans' Appeals (Board) has concluded the RO 
cured any defect in the prior notice to the veteran.  In the 
circumstances of this case, a remand to have the RO take 
additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
No further actions to assist the veteran in developing his 
claims are required.  

The Board has reviewed the claims folder and found that the 
RO has complied with the requirements of the VCAA as outlined 
in 38 C.F.R. § 3.159.  The RO obtained the veteran's service 
medical records which do not include any record of treatment 
or diagnosis of malaria.  The veteran has asserted there are 
missing service medical records.  In March 2002 the National 
Personnel Records Center (NPRC) responded to the veteran that 
"all additional medical records were sent to the Commanding 
Officer, 1st Bn., 15th Infantry, Attn: Medical Records Clerk, 
APO, NY 09031 on May 6, 1970."  A comparison with the 
veteran's service personnel records indicates that coincides 
with the veteran's transfer in service to Germany and 
represents transfer of his records in service.  In May 1999 
the veteran stated he was treated by a Dr. W for Malaria.  
The address for Dr. W indicates he is a VA physician.  The RO 
obtained the veteran's VA treatment records.  The veteran did 
not identify any other relevant records.  

In May 2000 the veteran's representative clarified that the 
veteran was requesting a hearing before a local hearing 
officer at the RO.  A June 2000 letter from the RO to the 
veteran reveals a hearing was scheduled at the RO.  The 
veteran requested that he be rescheduled.  An August 2000 
letter from the RO to the veteran rescheduled the hearing at 
the RO.  In August 2000 the veteran again requested the 
hearing be rescheduled.  The RO rescheduled the hearing and 
notified the veteran by letter in October 2000.  A report of 
contact dated in October 2000 indicates the veteran called 
and canceled his hearing.  He said he did not have enough 
information to present his case at that time.  He did not 
request that the hearing be rescheduled.  In April 2003 the 
veteran submitted another VA Form 9.  On that form he checked 
that he wanted a BVA hearing at a local office before a 
Member of the Board.  In response to an inquiry from the RO, 
the veteran in September 2003 elected to have a BVA 
teleconference in lieu of a BVA Travel Board hearing.  In 
April 2004 the veteran withdrew his request for the hearing.  

The RO arranged for the veteran to be examined by VA in June 
1999.  The Board has considered whether the RO should have 
requested a medical opinion.  Given the absence of medical 
evidence documenting a current diagnosis of malaria, any 
current medical opinion regarding a nexus between the claimed 
disability and service could not be based on the review of 
contemporaneous, objective medical evidence.  A medical 
opinion that is based on the veteran's reported history is of 
no probative value.  Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995).  Because any current medical opinion would be of no 
probative value, the Board finds that a VA examination or 
medical opinions regarding a nexus to service are not 
required prior to considering the substantive merits of the 
veteran's claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159;  see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1991) [strict adherence to procedural rules is not required 
if no benefit would flow to the veteran].  

VA has satisfied its obligation to notify and assist the 
veteran in this case.  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Relevant Laws and Regulations.  In general, service 
connection may be granted for disability or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).

In addition, for certain tropical diseases including malaria, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  The fact that a veteran had no 
service in a locality having a high incidence of the disease 
may be considered as evidence to rebut the presumption, as 
may residence during the period in question in a region where 
the particular disease is endemic.  The known incubation 
periods of tropical diseases should be used as a factor in 
the rebuttal of presumptive service connection as showing 
inception before or after service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

Service incurrence of a presumptive disease listed in § 3.309 
may be rebutted by any evidence of a nature usually accepted 
as competent to indicate the time of existence or inception 
of disease, and medical judgment will be exercised in making 
determinations relative to the effect of intercurrent injury 
or disease.  See 38 C.F.R. § 3.307(d) (2003).

The Note following 38 C.F.R. § 4.88b, Diagnostic Code 6304 
(2003) states that diagnosis of malaria depends on the 
identification of the malarial parasites in blood smears.  If 
the veteran served in an endemic area and presents signs and 
symptoms compatible with malaria, the diagnosis may be based 
on clinical grounds alone.  Relapses must be confirmed by the 
presence of malarial parasites in blood smears.  Residuals 
are rated under the appropriate system, such as liver or 
spleen damage.  

Notwithstanding the above, service connection may be granted 
for a disease shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 3.304 (2003).  

Factual background and Analysis.  After reviewing the 
evidence the Board has concluded that service connection is 
not warranted, as there is no current diagnosis of malaria.  
Service connection presupposes a current diagnosis of the 
claimed disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  The pivotal issue in this case is not the lack 
of medical records noting treatment for malaria in service or 
during the initial post service year, but the absence of any 
post-service or current diagnosis of malaria.  

Although the veteran's service medical records do not include 
any references to treatment for, or diagnosis of malaria in 
service, the veteran has reported he suffered chills, fever, 
and malaise and was told he had malaria in service.  As the 
veteran has offered evidence (to corroborate his claim for 
service connection for PTSD) that indicates he was involved 
in combat in the Republic of Vietnam his recitation of his 
symptoms in service is considered satisfactory evidence of 
service incurrence.  38 U.S.C.A. § 1154 (West 2002).  

In Dambach v. Gober, 223 F.3d 1376 (Fed. Cir. 2000) the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) explained that Section 1154(b) does not 
permit VA to use the absence of an official record of 
disease, injury, or treatment to rebut a claim by clear and 
convincing evidence.  See also Jensen v. Brown, 19 F.3d 1413, 
1417 (Fed. Cir. 1994).  The implementing regulation, 
38 C.F.R. § 3.306 (1994), correctly sets out a presumption 
that if the veteran produces evidence of symptomatic 
manifestations during or proximate to combat, aggravation or 
incurrence will be established.  All a veteran must provide 
is the kind of evidence one engaged in combat is most likely 
to have available, lay testimony or other informal evidence 
of symptomatic manifestations, whether temporary or 
otherwise, of incurrence or aggravation.  Then the government 
has the burden to rebut by clear and convincing evidence.  
See also Collette v. Brown, 82 F.3d 389 (1996).  

The absence of a current diagnosis of malaria is clear and 
convincing evidence that malaria was not incurred in service.  
The veteran has been separated from the service since June 
1972 and clearly states he has not been diagnosed or treated 
for malaria since service.  Evidence of a prolonged period 
without medical complaint can be considered, along with other 
factors concerning the veteran's health and medical treatment 
during and after military service when considering a claim 
for service connection.  Maxson v. Gober, 230 F.3d 1330 
(2000).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

With respect to element (1), the Board notes that the record 
is negative for a current diagnosis of malaria.  In June 1999 
a VA infectious diseases evaluation report included diagnosis 
"Status post malarial attack in the service with the 
recurrent episodes of malaise, chills, fever and headaches, 
undiagnosed at the time."  The diagnosis while somewhat 
ambiguous, is clarified by the comments of the VA examiner 
explaining to the veteran that he should have blood smears 
drawn during his attacks of chills and fever.  The 
regulations noted above explain that diagnosis of relapse of 
malaria must be confirmed by the presence of malarial 
parasites in blood smears.  Note following 38 C.F.R. § 4.88b, 
Diagnostic Code 6304 (2003).  

The veteran who was instructed to call VA if he was 
experiencing symptoms called in July 2002 and reported he was 
having a recurrent rash and a fever of 100.4 which he said 
was malaria.  A review of the subsequent VA records reveals 
diagnosis of dermatological disorders, but no diagnosis of 
malaria or a positive blood smear for malaria.  The medical 
records do not show a current diagnosis of malaria or any 
residuals of malaria, and the veteran's claim fails on that 
basis.  

The Board notes the references to malaria contained in May 
1999 and July 2002 VA treatment records were clearly intended 
to reflect the veteran's own reported medical history and 
were not meant to signify any current diagnosis.  As 
evidence, the Board points to the fact that the malaria 
references were included in the sections reporting the 
veteran's complaints and medical history and were not 
repeated when the diagnoses were provided.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  (a bare transcription of 
a lay history is not transformed into competent medical 
evidence merely because the transcriber happens to be a 
medical professional); see also Godfrey v. Brown, 8 Vet. App. 
113, 121 (1995).  

The veteran was asked to identify medical care providers who 
had treated him for malaria since service, but he failed to 
do so and the medical evidence shows no such treatment.  To 
the extent that the veteran and his relatives, who submitted 
statements in November 2001, are attempting to provide 
medical evidence concerning the existence of the claimed 
disability, it is now well established that an opinion of a 
person without medical training or experience on medical 
matters such as diagnosis and etiology is entitled to no 
weight or probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  

The Court has held that where the determinative issue is one 
of medical diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994).  Even if the Board accepts the recitation of 
symptoms by the veteran and his relatives, they are not 
competent to relate those symptoms to a specific diagnosis.  

With respect to Hickson element (2), in-service disease or 
injury, the veteran has stated, he contracted malaria while 
serving in the Republic of Vietnam.  The veteran's service 
personnel records demonstrate he served two tours in the 
Republic of Vietnam, a tropical country.  Therefore, he is 
entitled to a presumption of service connection for malaria 
if the evidence shows that the condition manifested to 
compensable degree within a year after service.  However, the 
record does not contain a evidence of malaria during the 
initial post service year.  To warrant presumptive service 
connection for a tropical disease, the veteran must have both 
tropical service (which is conceded in this case) and one of 
the diseases listed as eligible for presumptive service 
connection as a tropical disease (which is not shown).  See 
38 C.F.R. § 3.309(b).  

The preponderance of the evidence is against the claim for 
service connection for malaria.  


ORDER

Service connection for malaria is denied.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



